DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted January 15, 2021.  Claims 1 – 21 are amended.  Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 4A, 4B, 4C, 4D, 4E, 4F, 5A, 5B, and 5H should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  grammatical errors.  Claim 1 recites “rescue inhaler usage events based on a device and; and”; claim 13 recites “the fillable graphical indicator displaying a a statistic”.  Appropriate correction is required.
The rejection of claims 3 – 5 are withdrawn based upon the amendment submitted January 15, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 21 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites identifying a plurality of patient types to the healthcare provider, each of the plurality of the patient types associated with a different disease and one or more patients who have that disease; and responsive to selecting of an asthma patient type of the patient types, displaying patient asthma monitoring information for one or more patients who have asthma, the patient asthma monitoring 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by monitoring and tracking rescue inhaler and controller inhaler usage and presents the data to a physician. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “A method for displaying patient information on a display of a computing device associated with a healthcare provider”, “displaying a first graphical element”, “a second graphical element concurrently with the first graphical element”, “a remote server”, “a first computing 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0038] The application server 130 is a computer or network of computers. Although a simplified example is illustrated in FIG. 2, typically the application server will be a server class system that uses powerful processors, large memory, and faster network components compared to a typical computing system used, for example, as a client device 110. The server typically has large secondary storage, for example, using a RAID (redundant array of independent disks) array and/or by establishing a relationship with an independent content delivery network (CDN) contracted to store, exchange and transmit data such as the asthma notifications contemplated above. Additionally, the computing system includes an operating system, for example, a UNIX operating system, LINUX 
[0056] FIG. 2 is a high-level block diagram illustrating physical components of an example computer 200 that may be used as part of a client device 110, application server 130, and/or database server 140 from FIG. 1, according to one embodiment. Illustrated is a chipset 210 coupled to at least one processor 205. Coupled to the chipset 210 is volatile memory 215, a network adapter 220, an input/output (I/0) device(s) 225, a storage device 230 representing a nonvolatile memory, and a display 235. In one embodiment, the functionality of the chipset 210 is provided by a memory controller 211 and an I/0 controller 212. In another embodiment, the memory 215 is coupled directly to the processor 205 instead of the chipset 210. In some embodiments, memory 215 includes high-speed random access memory (RAM), such as DRAM, SRAM, DDR RAM or other random access solid state memory devices. 
[0059] Generally, the exact physical components used in a client device 110 will vary in size, power requirements, and performance from those used in the application server 130 and the database server 140. For example, client devices 110, which will often be home computers, tablet computers, laptop computers, or smart phones, will include relatively small storage capacities and processing power, but will include input devices and displays. These components are suitable for user input of data and receipt, display, and interaction with notifications provided by the application server 130. In contrast, the application server 130 may include many physically separate, locally networked computers each having a significant amount of processing power for carrying out the asthma risk analyses introduced above. In one embodiment, the processing power of the application server 130 provided by a service such as Amazon Web Services™. 
[0060] As is known in the art, the computer 200 is adapted to execute computer program modules for providing functionality described herein. A module can be implemented in hardware, firmware, and/or software. In one embodiment, program modules are stored on the storage device 230, loaded into the memory 215, and executed by the processor 205.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 - 10, 14 - 15, and 19 - 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englehard et al., herein after Englehard (U.S. Publication Number 2015/0100335 A1) 

Claim 1 (Currently Amended): Englehard teaches a method for displaying patient information on a display of a computing device associated with a healthcare provider, the method comprising:
displaying a first graphical element identifying a plurality of patient types to the healthcare provider, each of the plurality of the patient types associated with a different disease and one or more patients who have that disease (paragraph 162 discloses a selected patient, indicating the patient was selected from a plurality of patients; 
responsive to selecting an asthma patient type of the patient types, displaying a second graphical element concurrently with the first graphical element, the second graphical element containing patient asthma monitoring information for a one or more patients who have asthma, the patient asthma monitoring information comprising (Figures 30 and 31; paragraph 68 discloses devices, systems, and methods which facilitate a patient’s adherence to a medication schedule and can facilitate monitoring and tracking of the patient’s adherence schedule; paragraph 177 discloses a graphical summary of medication dosages (controller or maintenance inhaler) taken during the month, each day of the month being plotted on the graph as well as indicating via an alert symbol, each day in which an unscheduled dose was taken (rescue inhaler)):  
a report of rescue inhaler usage for each patient of the one or more patients over a time window, the report of rescue inhaler usage reported to a remote server by a first sensor mounted to a rescue inhaler to monitor activation of the rescue inhaler associated with the patient with a geographical location where each rescue inhaler usage event of the rescue usage report occurred, wherein the first sensor records the geographic location where each rescue inhaler usage event occurred and the remote server recognizes the report of 2rescue inhaler usage events based on a device identifier unique to the first sensor and (Englehard does not expressly show geographic location where each rescue inhaler usage event occurred and the remote server recognizes the report of 2rescue inhaler usage events based on a device identifier unique to the first sensor as claimed above.  However these differences are only found in the In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)); and 
a report of controller inhaler usage for each patient of the one or more patients over a time window, the report of controller inhaler usage reported to a remote server by a second sensor mounted to a rescue inhaler to monitor activation of the controller inhaler associated with the patient with a geographical location where each rescue inhaler usage event of the rescue usage report occurred, wherein the second sensor records the geographic location where each controller inhaler usage event occurred and the remote server recognizes the report of controller inhaler usage events based on a device identifier unique to the second sensor (Englehard does not expressly show geographic location where each rescue inhaler usage event occurred and the remote server recognizes the report of 2rescue inhaler usage events based on a device identifier unique to the second sensor as claimed above.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The subscription to a data package would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claim 8 (Currently Amended): Englehard teaches the method of claim 1. Englehard teaches a method wherein the second graphical element further comprises an asthma control score determined at the remote server, the asthma control score based on rescue inhaler usage data reported by the first sensor mounted to the rescue inhaler to monitor activation of the rescue inhaler and controller inhaler usage data reported by the second sensor mounted to the controller inhaler to monitor activation of the controller inhaler (paragraph 17 discloses an apparatus that includes a mechanical accessory attached to a medication dispenser, where the accessory can include a sensor configured to sense when a medication is dispensed; paragraph 173 discloses an overall rating (score) for each of the days of the month, thereby providing a quick summary of the patient’s adherence over a month, as well as providing an overall percentage (score) for the month; paragraph 177 discloses the user interface shows an overall rating for the month and overall percentage for the month of both scheduled (maintenance/controller) medications and unscheduled (rescue medications) to facilitate understanding by patients, family members, and physicians).  

Claim 9 (Currently Amended): Englehard teaches the method of claim 1. Englehard teaches a method wherein the second graphical element further comprises a record indicating a most recent synchronization of a first computing device with the first sensor mounted to the rescue inhaler (paragraph 17 discloses an apparatus that includes a mechanical accessory attached to a medication dispenser, where the accessory can include a sensor configured to sense when a medication is dispensed; 

Claim 10 (Currently Amended): Englehard teaches the method of claim 1. Englehard teaches a method wherein the second graphical element further comprises a record indicating a most recent synchronization of a second computing device with the second sensor mounted to the controller inhaler (paragraph 17 discloses an apparatus that includes a mechanical accessory attached to a medication dispenser, where the accessory can include a sensor configured to sense when a medication is dispensed; paragraph 87 discloses an activation member depressed by a user activates the processor to trigger data gathering; paragraph 170 discloses a scheduled medication which can include a patient’s asthma maintenance medication).

Claim 14 (Currently Amended): Englehard teaches the method of claim 1.  Englehard teaches a method further comprising:
receiving an input to the second graphical element selecting patient asthma monitoring information for a patient of the one or more patients who have asthma (Figures 30 and 31; paragraph 68 discloses devices, systems, and methods which facilitate a patient’s adherence to a medication schedule and can facilitate monitoring 
responsive to receiving the input, at least partially overlaying a third graphical element with the second graphical element, the third graphical element visually illustrating a history of rescue medication usage events reported by a first sensor mounted to a rescue inhaler associated with the selected patient and a history of controller medication usage events reported by second sensor mounted to a rescue inhaler associated with the selected patient (Figures 33 and 34; paragraph 17 discloses an apparatus that includes a mechanical accessory attached to a medication dispenser, where the accessory can include a sensor configured to sense when a medication is dispensed; paragraph 193 discloses the user interface on a third view of the user interface after user selection in the menu of a key for patient data). 

Claim 15 (Currently Amended): Englehard teaches the method of claim 14. Englehard teaches a method wherein the history of rescue medication usage events and the history of controller medication usage events are displayed concurrently within the third graphical element (paragraphs 68, 150, and 169).  

Claim 19 (Currently Amended): Englehard teaches the method of claim 14. Englehard teaches a method further comprising:
receiving an input to the third graphical element, the input selecting one of:
a single day with a reported rescue medication usage event or a single day with a reported controller medication event (Figures 30 and 31; paragraph 68 discloses devices, systems, and methods which facilitate a patient’s adherence to a medication schedule and can facilitate monitoring and tracking of the patient’s adherence schedule; paragraph 177 discloses a graphical summary of medication dosages (controller or maintenance inhaler) taken during the month, each day of the month being plotted on the graph as well as indicating via an alert symbol, each day in which an unscheduled dose was taken (rescue inhaler)); and 
responsive to receiving an input to the third graphical element, at least partially overlaying a fourth graphical element on the third graphical element, the fourth graphical element visually illustrating additional information regarding the selected single day (Figure 31:  paragraph 177 discloses a graphical summary of medication dosages controller or maintenance inhaler) taken during the month, each day of the month being plotted on the graph as well as indicating via an alert symbol, each day in which an unscheduled dose was taken (rescue inhaler)). 

Claim 20 (Currently Amended): Englehard teaches the method of claim 19. Englehard teaches a method wherein the input selects a single day with a reported rescue medication usage event, the additional information comprising: 
a date of the reported rescue medication usage event (paragraph 170); 
dispensed during the reported rescue medication usage event (paragraph 197); 
a time of the reported rescue medication usage event (paragraph 170); and 
a dosage of the dispensed rescue medication (paragraph 197). 

Claim 21 (Currently Amended): Englehard teaches the method of claim 19. Englehard teaches a method wherein the input selects a single day with a reported rescue medication usage event, the additional information comprising:
a week when the controller medication usage event was reported (paragraph 170); 
a controller medication dispensed during the reported controller medication usage event (paragraph 197); 
a per day recording of recommended controller medication doses (paragraph 170); and 
a per day recording of controller medication doses taken by the selected patient (paragraph 170).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehard et al., herein after Englehard (U.S. Publication Number 2015/0100335 A1) in view of Edelson et al., herein after Edelson (U.S. Publication Number 2015/0332012 A1).

Claim 2 (Currently Amended): Englehard teaches the method of claim 1.  
Englehard fails to explicitly teach the following limitations met by Edelson as cited:
wherein the asthma patient type  is selected by a user input comprising one or more of the following:
hovering over a graphical element representing the patient types; 
holding a graphical element representing the patient types; or 
touching a graphical element one or more times representing the patient types (paragraph 23 discloses a list which may include patient names (patient types); paragraph 66 discloses an input device with a display such as a touch-screen of a tablet).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Englehard to further include a patient risk evaluation by 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Englehard in this way to develop an accurate prediction tool to detect critically ill by improving identification of at-risk patients and decreasing false-positives that lead to alarm fatigue and increase healthcare costs  (Edelson:  paragraph 16).

Claims 3 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehard et al., herein after Englehard (U.S. Publication Number 2015/0100335 A1) in view of Madjd et al., herein after Madjd (U.S. Publication Number 2015/0269348 A1).

Claim 3 (Currently Amended): Englehard teaches the method of claim 1.  Englehard teaches a sensor inactive patient type (paragraph 98 discloses missed medication doses of a patient; paragraph 147 discloses a user interface which asks patient why a medication dose was missed; paragraph 170 discloses the user interface can show any missed medication doses by providing a color coded marker along the timeline at missed medication times). 
Englehard fails to explicitly teach the following limitations met by Madjd as cited:
wherein the first graphical element identifies a plurality of patient types of the health care provider (Figures 14 and 15; paragraph 45 discloses asthma management the plurality of patient types further comprising:
a chronic obstructive pulmonary disease (COPD) patient type (paragraph 34 discloses patient’s with the health condition COPD; paragraph 45 discloses a COPD action plan to control the patient’s health condition).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Englehard to further include a computer implemented system for managing the health condition of a patient by collecting data related to the patient’s condition (specifically a breathing test), comparing the patient data to normal subject data and determining the severity of the condition, and providing an action plan for a patient as disclosed by Madjd.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Englehard in this way to improve care management for patients and caregivers (Madjd:  paragraph 106).
48
Claim 4 (Currently Amended): Englehard and Madjd teach the method of claim 3. Englehard teaches a method wherein an alternate second graphical element is displayed in response to a selection of the COPD patient type (Figures 30 and 31; paragraph 68 discloses devices, systems, and methods which facilitate a patient’s adherence to a medication schedule and can facilitate monitoring and tracking of the patient’s adherence schedule; paragraph 177 discloses a graphical summary of medication dosages (controller or maintenance inhaler) taken during the month, each 
a report of a rescue inhaler usage over the time window (paragraph 166 discloses adherence data collected from a patient’s medication schedule, including the use of a rescue inhaler to treat an asthma attack; paragraph 170 and Figure 29 disclose a report indicating adherence data, including scheduled and unscheduled doses of medication, including a patient’s asthma rescue inhaler; paragraph 179 discloses a report providing recommended changes to medication dose notifications based on the display of adherence data, including how often a patient is using the rescue inhaler); and 
a report of a controller inhaler usage over the time window (paragraph 87 discloses an activation member depressed by a user activates the processor to trigger data gathering; paragraph 170 discloses a scheduled medication which can include a patient’s asthma maintenance medication).
Englehard fails to explicitly teach the following limitations met by Madjd as cited:
the alternate second graphical element containing patient COPD monitoring information for one or more patients who have COPD (Figure 15; paragraph 33 discloses monitoring one or more health conditions; paragraph 50 discloses the health condition can include chronic obstructive pulmonary disease), the patient COPD monitoring information comprising:
for each patient of the one or more patients who have COPD (paragraph 34 discloses patient’s with the health condition COPD; paragraph 45 discloses a COPD action plan to control the patient’s health condition),
a rescue baseline assessment determined by comparing a number of rescue events reported over a time window to a threshold number of rescue events (Figure 18; paragraph 131 discloses comparing adherence with total population, with regional population, with population within a medical facility or population connected by age, gender, or healthcare provider; paragraph 143 discloses comparing the data obtained from the subject with normal data for the health condition where the normal data represents the subject’s health condition when in a state of good health (threshold)).
The motivation to combine the teachings of Englehard and Madjd is discussed in the rejection of claim 3, and incorporated herein. 

Claim 5 (Currently Amended): Englehard and Madjd teach the method of claim 3. Englehard discloses a method wherein an alternate second graphical element is displayed in response to a selection of the COPD patient type, 
a record indicating a most recent synchronization of a first computing device associated with a first sensor coupled to a rescue inhaler associated with the patient (paragraph 17 discloses the sensing of the medication being dispensed can trigger the processor to store data in the memory regarding dispensing of the medication; paragraph 71 discloses associating the dispensing of the medication (rescue or maintenance) to an external device, such as the interface, and is transmitted using wireless communication over the internet; paragraph 158 discloses the data can be any 
a record indicating a most recent synchronization of a second computing device associated with a second sensor coupled to a controller inhaler associated with the patient (paragraph 17 discloses the sensing of the medication being dispensed can trigger the processor to store data in the memory regarding dispensing of the medication; paragraph 71 discloses associating the dispensing of the medication (rescue or maintenance) to an external device, such as the interface, and is transmitted using wireless communication over the internet; paragraph 158 discloses the data can be any type of data configured to be gathered, sensed, and/or analyzed by the accessory including data regarding medication that was dispensed from the accessory (date medication was dispensed, time medication was dispensed, etc.; although Englehard does not explicitly disclose COPD, Englehard discloses asthma.  COPD is disclosed by Madjd and discussed below).  
Englehard fails to explicitly teach the following limitations met by Madjd as cited:
the alternate second graphical element containing patient COPD monitoring information for one or more patients who have COPD (Figure 15; paragraph 33 discloses monitoring one or more health conditions; paragraph 50 discloses the health , the patient COPD monitoring information comprising:
for each patient of the one or more patients who have COPD (paragraph 34 discloses patient’s with the health condition COPD; paragraph 45 discloses a COPD action plan to control the patient’s health condition),
The motivation to combine the teachings of Englehard and Madjd is discussed in the rejection of claim 3, and incorporated herein. 

Claim 6 (Currently Amended): Englehard and Madjd teach the method of claim 3.  Englehard teaches a method wherein an alternate second graphical element is displayed in response to a selection of the sensor inactive patient type, the sensor inactive patient type containing monitoring information for one or more patients associated with the inactive sensor (paragraph 91 discloses the sensor can be configured to sporadically sense data by being triggered by the processor to begin sensing – the processor can be configured to provide a trigger when the processor is activated by the activation member indicating that if the processor is not activated, the sensor is inactive), the monitoring information comprising:
for each patient of the one or more patients associated with an inactive sensor, a period of time since a first computing device associated with the patient was last synchronized with a rescue inhaler coupled to a rescue inhaler associated with the patient (Englehard does not expressly show a period of time since a first computing device associated with the patient was last synchronized with a rescue inhaler coupled to a rescue inhaler associated with the patient as claimed above.  However these In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)); and 
a period of time since a second computing device associated with the patient was last synchronized with the inhaler coupled to a controller inhaler associated with the patient (Englehard does not expressly show a period of time since a second computing device associated with the patient was last synchronized with the inhaler as claimed above.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The subscription to a data package would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). 49  

Claim 7 (Currently Amended): Englehard and Madjd teach the method of claim 3. Englehard teaches a method wherein an alternate second graphical element is displayed in response to a selection of the sensor inactive patient type, the sensor inactive patient type containing monitoring information for one or more patients associated with the inactive sensor (paragraph 91 discloses the sensor can be configured to sporadically sense data by being triggered by the processor to begin , the monitoring information comprising:
for each patient of the one or more patients associated with an inactive sensor, a record that the period of time since a last recording of a rescue inhaler usage event exceeds a first threshold period of time (Englehard does not expressly show a record that the period of time since a last recording of a rescue inhaler usage as claimed above.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The subscription to a data package would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)); and 
a record that the period of time since a last recording of a controller inhaler usage event exceeds a second threshold period of time (Englehard does not expressly show a record that the period of time since a last recording as claimed above.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The subscription to a data package would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)). 

Claims 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehard et al., herein after Englehard (U.S. Publication Number 2015/0100335 A1) in view of Madjd et al., herein after Madjd (U.S. Publication Number 2015/0269348 A1) further in view of Manice et al., herein after Manice (U.S. Patent Number 10,019,555 B2).

Claim 11 (Currently Amended): Englehard teaches the method of claim 1. 
Englehard and Madjd fail to explicitly teach the following limitations met by Manice as cited:
wherein the second graphical element further comprises a record indicating a most recent contact between each patient of the one or more patients and the health care provider (Figure 12; column 2, lines 63 – 67; column 8, lines 46 – 54).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Englehard and Madjd to further include providing a system and method for encouraging compliance with a usage plan for monitoring and tracking compliance of respiratory devices such as inhalers and spirometers, as disclosed by Manice.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Englehard and Madjd in this way to provide real-time lung function data, correlated with actual inhaler usage, such that the patient treatment regimen can be reassessed and the patient’s treatment plan updated based on the updated data (Manice:  column 2, lines 9 – 13).

Claim 12 (Currently Amended): Englehard, Madjd, and Manice teach the method of claim 1.  Englehard teaches a method wherein the report of rescue inhaler usage is represented over the time window on a per day basis, wherein each day during the time window displays a number of rescue events detected on that day (paragraph 164 discloses adherence data over a predetermined time period, which can be adjusted (24 hours, one month, one week, two weeks, etc.); paragraph 165 discloses showing complete adherence data for each day in a time period).  

Claim 13 (Currently Amended): Englehard, Madjd, and Manice teach the method of claim 1. Englehard teaches a method wherein the report of controller inhaler usage is represented as a fillable graphical indicator for each patient of the one or more patients, the fillable graphical indicator displaying a a statistic determined based on a measure of the patient’s adherence rating over the time window (paragraph 173 discloses an overall rating (score) for each of the days of the month, thereby providing a quick summary of the patient’s adherence over a month, as well as providing an overall percentage (score) for the month; paragraph 177 discloses the user interface shows an overall rating for the month and overall percentage for the month of both scheduled (maintenance/controller) medications and unscheduled (rescue medications) to facilitate understanding by patients, family members, and physicians).  

Claims 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englehard et al., herein after Englehard (U.S. Publication Number 2015/0100335 A1) in view of Aysseh (U.S. Publication Number 2015/0379233 A1).

Claim 16 (Currently Amended): Englehard teaches the method of claim 14. 
Englehard fails to explicitly teach the following limitations met by Aysseh as cited:
wherein the third graphical element further comprises:
a sliding graphical indicator for adjusting the time window, wherein adjusting the time window manipulates a number of rescue medication usage events and a number of controller medication usage events displayed in the third graphical element (paragraph 37 discloses double clicking the text for an endpoint of the slider, allows the user to edit (adjust) it; paragraph 43 discloses each dataset has its own selector slider which defines a min and max filter over the data; paragraph 47 discloses georeferenced health and demographic data is input into the system from external systems); and 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Englehard to further include determining a target geographic area for a target drug as disclosed by Aysseh.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Englehard in this way to target pharmaceutical advertisements which leverage geographically referenced health condition and/or health prevalence data and geographically reference healthcare plan information where the health condition information can include information, based on a specific geographic region, related to diseases, ailments, health measurements, and/or risk factors (Aysseh:  paragraphs 14 – 15).

Claim 17 (Currently Amended): Englehard and Aysseh teach the method of claim 16. Englehard teaches a method wherein adjusting the time window comprises:51 expanding the time window to include events reported before a certain time (paragraph 1164 discloses the predetermined time period can be adjustable); or shrinking the time period to events past a certain time (paragraph 1164 discloses the predetermined time period can be adjustable).  

Claim 18 (Currently Amended): Englehard teaches the method of claim 14. 
Englehard fails to explicitly teach the following limitations met by Aysseh as cited:
wherein the history of rescue medication usage and history of controller medication usage are displayed as a sequence of histograms, wherein each histogram of the sequence of histograms represents a number of events reported during a day during the time window (paragraphs 37, 40, and 49). 
The motivation to combine the teachings of Englehard and Aysseh is discussed in the rejection of claim 16, and incorporated herein. 

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.


Rejections Under 35 USC § 101
The Applicant argues the amended claims do not fall under any of the listed subgrouping of certain methods of organizing human activity.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees.  The Examiner submits the present claims recite certain methods of organizing human activity in that the claims recite managing personal behavior or relationships or interactions between people.  The present invention monitors and tracks rescue inhaler and controller inhaler usage and presents the data to a physician, thus organizing human activity via an interaction between a patient and a physician.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues the amended claims are integrated into a practical application of the claims.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Rejections Under 35 USC § 102
	The Applicant argues Englehard fails to recognize the distinction between the claimed “report of rescue inhaler usage events” and the claimed “report of controller inhaler usage”.  The Examiner respectfully disagrees.  Englehard discloses a user interface that includes adherence information along a timeline when medication was dispensed along a timeline, where a marker indicates if a medication was taken for a regularly scheduled dose (controller inhaler) or unscheduled dose (rescue inhaler).  The 

The Applicant argues Englehard only describe techniques for monitoring signals/usage of a single medication device dispensing a single medication.  The Examiner respectfully disagrees.  The Examiner respectfully disagrees.  The Examiner submits Englehard discloses a schedule medication, such as a patient’s asthma maintenance medication for prescribed for regular use (paragraph 170) and a second medication for unscheduled, emergency treatments using a rescue inhaler (paragraph 170).  Thus, applicant’s argument is not persuasive and the rejection is maintained.

Rejections Under 35 USC § 103
The Applicant argues claims 3 – 7, 11, 13, and 16 – 18 depend from claim 1 and therefore overcome the cited art for the same reasons discussed above.  The Examiner respectfully disagrees and submits the Applicant’s argument has been addressed in the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626